DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 12/03/2018.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/03/2018 and 05/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an 
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A method of detecting vehicle defects, the method comprising: 
creating, by one or more processors of a computer system, a first design graph;
receiving, by the one or more processors of the computer system, information related to a defective design of a vehicle associated with the first design graph; 
tagging, by the one or more processors of the computer system, a defective part in the first design graph with defect information; 
comparing, by the one or more processors of the computer system, the first design graph with other design graphs using a graph-matching technique; 
determining, by the one or more processors of the computer system, that a second design graph matches the first design graph, the second design graph representing a potentially anomalous design; 
identifying, by the one or more processors of the computer system, a plurality of candidate vehicles that incorporate the potentially anomalous design; and 
recommending, by the one or more processors of the computer system, the plurality of candidate vehicles as service candidates.

The limitation of “creating, by one or more processors of a computer system, a first design graph” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III).

The limitation of “tagging, by the one or more processors of the computer system, a defective part in the first design graph with defect information” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

The limitation of “comparing, by the one or more processors of the computer system, the first design graph with other design graphs using a graph-matching technique” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “comparing” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

determining, by the one or more processors of the computer system, that a second design graph matches the first design graph, the second design graph representing a potentially anomalous design” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

The limitation of “identifying, by the one or more processors of the computer system, a plurality of candidate vehicles that incorporate the potentially anomalous design” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “identifying” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

The limitation of “recommending, by the one or more processors of the computer system, the plurality of candidate vehicles as service candidates” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “identifying” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “receiving….”.
This additional limitation must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. This additional element is insignificant pre-solution activity (i.e. data gathering) since it is recited at high-level of generality (see MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions).
Further, claim 1 recites “one or more processors”. The “one or more processors” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of detecting vehicle defects, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to vehicle defects beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

Step 2B:


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The limitation of “receiving….” is not significantly more because the court have found receiving data to be well, understood, routine, and conventional. See: MPEP 2106.05(d)(II), for example- i. receiving or transmitting data over network, e.g., using the internet to gather data.

Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  “one or more processors” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept.



With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, wherein the creating the first design graph further includes: fetching, by the one or more processors of the computer system, a design artifact from a product lifecycle management data store; and decomposing, by the one or more processors of the computer system, the design artifact into a plurality of parts including the defective part, using part- segmentation and part-graph creation techniques, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “fetching” and “decomposing” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 2, wherein the creating the first design graph further includes: labeling, by the one or more processors of the computer system, the edges between the plurality of parts based on coupling strength based on predetermined criteria; and labeling, by the one or more processors of the computer system, 

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, further comprising: matching, by the one or more processors of the computer system, at least one of the first design graph and the second design graph to a third design graph, the third design graph representing a reliable design; and recommending, by the one or more processors of the computer system, the reliable design for vehicles associated with the at least one of the first design graph and the second design graph, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “matching” and “recommending” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 4, further comprising: receiving….”. This additional limitation must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. This additional element is insignificant pre-solution activity (i.e. data gathering) since it is recited at high-level of generality (see MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions). The limitation of “receiving….” also is not significantly more because the court have found receiving data to be well, understood, routine, and conventional. See: MPEP 2106.05(d)(II), for example- i. receiving or transmitting data over network, e.g., using the internet to gather data.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, further comprising: identifying, by the one or more processors of the computer system, a nearest neighbor part 

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, further comprising: determining, by the one or more processors of the computer system from the received information, that the known defect is related to a design level issue, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 8-20, similar analysis as claims 1-7 applied.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “determining, by the one or more processors of the computer system, that a second design graph matches the first design graph, the second design graph representing a potentially anomalous design”. Where does this “a second design graph” come from? What happened when the match between first design graph and second design graph are the same? When both are the same, does this mean the first design graph also representing a “potentially anomalous design”?
Claims 1, 8, and 15 recite “defective design” and “anomalous design”. What is the difference between these two limitations? Therefore, it is vague and indefinite.

The term “potentially” in claims 1, 8, and 15 is a relative term which renders the claim indefinite. The term “potentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0091289 issued to OHAZULIKE et al in view of US Publication No. 2016/0035150 issued to Barfield et al.

1. Ohazulike et al discloses a method of detecting vehicle defects (See: par [0003] identifying posts on social data which might contain defect…classify the posting with respect to the category of component which is affected by the defect), the method comprising: 

receiving, by the one or more processors of the computer system, information related to a defective design of a vehicle associated with the first design graph (See: Fig. 9 illustrates information related to a defective design of a vehicle (for example shattered) associated with design graph; par [0099] attributed associates to failure (e.g. bad, issues, failure, failed, stopped working, stalled, broken, shattered etc)); 
tagging, by the one or more processors of the computer system, a defective part in the first design graph with defect information (See: par [0251] after the validation test, the only surviving set of correlation linked keywords of an identified correlation group and the sub-graph thereof as shown exemplarily in Fig. 9 reveal an Audi Q5 model, whose glass (panoramic) sunroof is susceptible to breakage under very temperatures.. the detected keywords and attributes that passed the validation test are shown in Fig. 9 as a cluster graph similar to the example of Fig. 3; par [0261[ correlation results may be visualized as event-based with predefined attributes (e.g. region, time); correlation results may be visualized as figure (e.g. plot figure), text (e.g. part-failure statement + time + region)…);
comparing, by the one or more processors of the computer system, the first design graph with other design graphs using a graph-matching technique (See: par [0012] multiple correlations can be identified and be performed to match the detected failed parts…the correlation(s) can be validated in some exemplary embodiments, using a parallel or independent algorithm that draws a graph of correlated words e.g. a cluster graph; par [0075] 
determining, by the one or more processors of the computer system, that a second design graph matches the first design graph, the second design graph representing a potentially anomalous design (See: par [0012] multiple correlations can be identified and be performed to match the detected failed parts…the correlation(s) can be validated in some exemplary embodiments, using a parallel or independent algorithm that draws a graph of correlated words e.g. a cluster graph; par [0075] Fig. 3B exemplarily shows another cluster graph upon including data from one or more further data samples).
Ohazulike et al discloses the potentially anomalous design (See: par [0251] after the validation test, the only surviving set of correlation linked keywords of an identified correlation group and the sub-graph thereof as shown exemplarily in Fig. 9 reveal an Audi Q5 model, whose glass (panoramic) sunroof is susceptible to breakage under very cold temperatures.. the detected keywords and attributes that passed the validation test are shown in Fig. 9 as a cluster graph similar to the example of Fig. 3; par [0261] correlation results may be visualized as event-based with predefined attributes (e.g. region, time); correlation results may be visualized as figure (e.g. plot figure), text (e.g. part-failure statement + time + region)…).
However, Ohazulike et al does not specifying identifying, by the one or more processors of the computer system, a plurality of candidate vehicles that incorporate the potentially anomalous design (par [0011] Figs. 9A and 9B illustrate bar charts relating the assignment of drivers/vehicles to clusters; par [0015] notify drivers of the subset of the population of vehicles relating predicted vehicle component failure; par [0046] determine vehicles that likely to 
  It would have been obvious before the effective filing date to combine to analysis of vehicle data to predict component failure as taught by Barfield et al to product failure detection method of Ohazulike et al would be to reduce costs by preemptively fixing issues at specific plants or with specific parts (Barfield et al, par [0067]).

2. Ohazulike et al discloses the method of claim 1, wherein the creating the first design graph further includes: 
fetching, by the one or more processors of the computer system, a design artifact from a product lifecycle management data store (See: par [0086] documentation data obtained from car manufacturers and/or OEMs (Original Equipment Manufacturer)); and 
decomposing, by the one or more processors of the computer system, the design artifact into a plurality of parts including the defective part, using part- segmentation and part-graph creation techniques (See: par [0103] the database may grouped into plural categories, each keyword being associated with one of the plural categories…. a manufacturer category including associated with manufacturer’s name…; a product category … associated with product 

3. Ohazulike et al discloses the method of claim 2, wherein the creating the first design graph further includes: 
labeling, by the one or more processors of the computer system, the edges between the plurality of parts based on coupling strength based on predetermined criteria design (See: par [0251] after the validation test, the only surviving set of correlation linked keywords of an identified correlation group and the sub-graph thereof as shown exemplarily in Fig. 9 reveal an Audi Q5 model, whose glass (panoramic) sunroof is susceptible to breakage under very cold temperatures.. the detected keywords and attributes that passed the validation test are shown in Fig. 9 as a cluster graph similar to the example of Fig. 3; par [0261] correlation results may be visualized as event-based with predefined attributes (e.g. region, time); correlation results may be visualized as figure (e.g. plot figure), text (e.g. part-failure statement + time + region)…); and 
labeling, by the one or more processors of the computer system, the plurality of parts with part traceability pedigree that identifies part origin (See: par [0057] the categories (or sentence-relevant categories) may include one or more of: manufacture category…a product category…, a part category… a malfunction category…).  

4. Barfield et al discloses the method of claim 1, further comprising: 
matching, by the one or more processors of the computer system, at least one of the first design graph and the second design graph to a third design graph, the third design graph 
recommending, by the one or more processors of the computer system, the reliable design for vehicles associated with the at least one of the first design graph and the second design graph (see: par [0064] mechanics or car dealerships may receive DTC prediction reports, to prepare parts or technicians for upcoming maintenance, recommend preventive services to customers, or take other appropriate actions…or dealership may create maintenance schedules adapted to specific vehicles).  

5. Barfield et al discloses the method of claim 4, further comprising: creating, by the one or more processors of the computer system, the third design graph (See: par [0042] In Fig. 25, each scatter plot graphically illustrates the relationship between multiple pairs of features (selected from five possible features), the five features are the maximum speed of a vehicle for a trip (“maximum speed”), the average value for coolant for a trip (“Coolant_avg”)..…compares “engine_load_avg” (vertical axis) versus “maximum speed” (horizontal axis) and the scatterplot to the right….); receiving, by the one or more processors of the computer system, information related to a vehicle associated with the third design graph, the information further related to a reliable design feature of the vehicle (See: par [0103] the database may grouped into plural categories, each keyword being associated with one of the plural categories…. a manufacturer 

6. Ohazulike et al discloses the method of claim 1, further comprising: identifying, by the one or more processors of the computer system, a nearest neighbor part match to the defective part (See: par [0012] multiple correlations can be identified and be performed to match the detected failed parts with the causes and the geo location where it occurred); marking, by the one or more processors of the computer system, the nearest neighbor as potentially anomalous (See: par [0103] a malfunction category including keyword associated with product malfunction or failure).  

7. Ohazulike et al discloses t7he method of claim 1, further comprising: determining, by the one or more processors of the computer system from the received information, that the known defect is related to a design level issue (See: par [0011] information like auto part defect/failure, level of severity of defects can be extracted).

As per Claims 8-20: The instant claims recite substantially same limitation as the above rejected claims 1-7, and therefore rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148